DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 03/05/2020 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 03/05/2020, 10/12/2020 & 04/21/2021.  The information disclosed therein was considered.
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-17) in the reply filed on 08/16/2021 is acknowledged.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
Claims 18-27 are cancelled.
Authorization for this examiner’s amendment was given in an interview with Eckhard Kusters on 08/09/2021. 
The application has been amended as follows:  
In claim 1, the limitation “perform the reading” has been amended to “perform the reading data”.
In claim 10, the limitation “performing the reading” has been amended to “performing the reading data”. 


Allowable Subject Matter  
Claims 1-17 are allowable. 

Regarding claim 1, 
Chen et al (US20140068365) discloses a shift register memory comprising (FIG 9-10; [0076] discloses 140 comprising shift register memory; and a control circuit configured to: control the plurality of blocks (FIG 2; 100 controller control blocks e.g., 96a-96n in flash memory 94).
Takada et al (US20200294610) discloses a plurality of blocks each including data storing shift strings, each of the data storing shift strings 5including layers (FIG 2; [0079-0080]; plurality blocks each including data storing shift strings including layers). : 
Masuo et al (US6496602 FIG 4-6; Abstract) discloses converting code value to a third bit column respective to the shift parameter and register 45). 
Chen et al (US20160203878 FIG 1 &12; [0051]) discloses storing strings, shift register SR, wherein having condition set for the memory cell MC to be read by shift condition e.g., R=0 not shifting, if R =1 shifting. (Determining the value of the shift flag R). 



However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination and perform storing and reading data by shifting one layer of the layers, in a direction along each of 10the data storing shift strings, the reading including reading data from a first layer of the layers, the storing including storing data to a second layer of the layers, wherein the control circuit is configured to:  15read first data stored in one or more third layers of the layers, the one or more third layers being successive from the first layer; determine a shift parameter in accordance with the reading of the first data; and  20perform the reading using the determined shift parameter after reading the first data. Claims 2-17 are allowed because of their dependency to the allowed base claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/Primary Examiner, Art Unit 2827